Title: To James Madison from John Beckley, 10 September 1795
From: Beckley, John
To: Madison, James


Dear Sir,Philadelphia, 10th: September 1795.
I have purposely delayed answering your favor of the 10th: Ulto. until now, because of some political events here of a nature the most extraordinary, and in which you, as well as others, stand particularly involved and named; they stand connected with the causes of Mr: Randolphs resignation, and will be fully explained to you by Mr: Nicholas. To that Gentleman I must also refer you for all other news foreign & domestic, and he will hand you a packet containing Smiths pamphlet in favor of the treaty and three numbers of Cary’s remembrancer. I have been and am still much occupied in a removal from my late residence to a new house in 8th: Street South of Walnut, which I have purchased, besides I am at this moment confined to my room by a tumour on the leg. I do not however omit any endeavor to assist the common cause of republicanism & our country as endangered by the impending treaty. A select few, move in concert with friends at New York; a regular correspondence and union of effort is maintained and we have already dispersed in Circular letters, all over the States, a petition to the H. of Represents. without, as yet, the smallest suspicion from our opponents: All our movements are kept secret until they have reached their ultimate destination, and we now meditate an address to the people in the same mode, developeing, as far as may be proper, the insidious plan that effected a ratification of the treaty. Dallas the reputed author & actual penman of the Features, we do not confide in, neither in swanwick—the former, since the ratification has manifested a disposition to trim. You can have no idea, how deeply the public confidence is withdrawing itself from the president, and with what avidity Strictures on his conduct are received; sensible of this, his friends are redoubling their efforts to exalt his name and exaggerate his past services. But all in vain, the vital blow aimed at the Independence & best Interests of his country, by the impending treaty, mark him in indelible character as the head of a British faction, and gratitude no longer blinds the public mind. I have not yet rescued the calm observer from the negligence of Melancton smith, but have written to Dewit Clinton to do it for me. Dohrman seems determined to maintain silence, notwithstanding a triplicate of my last letter put into his own hand by my friend Mr. shippey. Would it not be advisable for you to write him?
Maria, joins me in best regards to Mrs. Madison & the Ladies and I remain, Dear Sir, Yrs. sincerely,
John Beckley.
